     Case 1:18-cv-06658-JSR Document 864 Filed 04/15/20 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------- x
In re PLATINUM-BEECHWOOD LITIGATION :             18-cv-6658 (JSR)
----------------------------------- x
MELANIE L. CYGANOWSKI, as Equity    :
Receiver for PLATINUM PARTNERS      :
CREDIT OPPORTUNITIES MASTER FUND    :
LP, PLATINUM PARTNERS CREDIT        :
OPPORTUNITIES FUND (TE) LLC,        :            18-cv-12018 (JSR)
PLATINUM PARTNERS CREDIT            :
OPPORTUNITIES FUND LLC, PLATINUM    :
PARTNERS CREDIT OPPORTUNITIES FUND  :
INTERNATIONAL LTD., PLATINUM        :
PARTNERS CREDIT OPPORTUNITIES FUND  :
INTERNATIONAL (A) LTD., and         :
PLATINUM PARTNERS CREDIT            :            OPINION AND ORDER
OPPORTUNITIES FUND (BL) LLC,        :
                                    :
       Plaintiff,                   :
                                    :
               -v-                  :
                                    :
BEECHWOOD RE LTD., et al.,          :
                                    :
       Defendants.                  :
----------------------------------- x

JED S. RAKOFF, U.S.D.J.

    On December 19, 2018, plaintiff Melanie L. Cyganowski, as

Equity Receiver for various PPCO entities (as defined below),

brought the instant nineteen-count action against numerous

defendants including PB Investment Holdings, Ltd. (“PBIHL”). ECF

No. 1. On March 29, 2019, Cyganowski filed a First Amended

Complaint (“FAC”). ECF No. 81. On August 18, 2019, the Court

issued a bottom-line order granting in part and denying in part

defendants’ motions to dismiss the FAC, followed by an opinion

and order setting forth the reasons for the Court’s rulings. ECF


                                  -1-
     Case 1:18-cv-06658-JSR Document 864 Filed 04/15/20 Page 2 of 13



Nos. 380, 429. With respect to PBIHL, claims for RICO violation,

RICO conspiracy, and Rule 10b-5 violation were dismissed. Id.

     Now before the Court is PBIHL’s motion for summary judgment

on the remaining claims against it, viz., claims for aiding and

abetting fraud and aiding and abetting breach of fiduciary duty.

ECF No. 513; see also Memorandum of Law of Defendant PB

Investment Holdings, Ltd. in Support of its Motion for Summary

Judgment, ECF No. 514 (“PBIHL Mem.”); Defendant PB Investment

Holdings Ltd.’s Reply in Support of its Motion for Summary

Judgment, ECF No. 518 (“PBIHL Reply”).1 The Receiver opposes. See

Receiver’s Omnibus Memorandum of Law in Opposition to Motions

for Summary Judgment of Senior Health Insurance Company of

Pennsylvania, the Beechwood Parties, and PB Investments

Holdings, Ltd., ECF No. 508 (“Receiver Opp.”). For the reasons

set forth below, the Court grants summary judgment in favor of

PBIHL on both counts and dismisses the FAC as against PBIHL.



1
     In addition, the following defendants have filed motions
for summary judgment: (1) Senior Health Insurance Company of
Pennsylvania (“SHIP”), ECF No. 498; and (2) BAM Administrative
Services LLC, Beechwood Bermuda International, Ltd., and
Beechwood Bermuda, Ltd., ECF No. 488. The Receiver has also
filed a motion for partial summary judgment against SHIP on the
issues of agency and imputation. ECF No. 490.

     Given these parties’ representation to the Court on April
7, 2020 that they have reached an agreement in principle to
settle all claims among them, these three motions are currently
held in abeyance pending the completion of definitive
documentation and required approval of settlement agreements.


                                  -2-
     Case 1:18-cv-06658-JSR Document 864 Filed 04/15/20 Page 3 of 13



                              Background

    Except where otherwise noted, the following facts, either

undisputed or taken most favorably to the non-moving party, are

taken from the parties’ Rule 56.1 statements:

    Parties

    In the early 2000s, Mark Nordlicht, Murray Huberfeld, and

David Bodner founded an affiliated group of hedge funds called

“Platinum Partners.” One of its flagship funds was Platinum

Partners Credit Opportunities (“PPCO”), an asset-based

investment fund originating loans and making equity investments

in various industries such as consumer finance, litigation,

metals and mining, oil and gas, alternative energy, retail

energy, life settlements, and asset-based finance. See

Receiver’s Counterstatement of Material and Undisputed Facts in

Opposition to Motions for Summary Judgment Filed by (i) Senior

Health Insurance Company of Pennsylvania, (ii) the Beechwood

Defendants and (iii) PB Investment Holdings, Ltd., ECF No. 505

(“Receiver 56.1 CS”) ¶ 37.

    As relevant here, PPCO consisted of the following entities,

among others: (i) Platinum Credit Management, L.P. (“PPCO

Portfolio Manager”), (ii) Platinum Partners Credit Opportunities

Master Fund LP (“PPCO Master Fund”), (iii) Platinum Partners

Credit Opportunities Fund (BL) LLC (“PPCO Blocker Fund”), (iv)

Platinum Partners Credit Opportunities Fund (TE) LLC and


                                  -3-
     Case 1:18-cv-06658-JSR Document 864 Filed 04/15/20 Page 4 of 13



Platinum Partners Credit Opportunities Fund LLC (together, “PPCO

Onshore Feeder Funds”), (v) Platinum Partners Credit

Opportunities Fund International Ltd. and Platinum Partners

Credit Opportunities Fund International (A) (together, “PPCO

Offshore Feeder Funds”), (vi) Platinum Liquid Opportunity

Management (NY) LLC, and (vii) Platinum Partners Liquid

Opportunity Fund (USA) L.P. See id. ¶¶ 19-21, 24. These entities

will be referred to here as the “Receivership Entities.”

    PPCO had a master-feeder structure, where domestic

investors invested through PPCO Onshore Feeder Funds and foreign

investors invested through PPCO Offshore Feeder Funds and PPCO

Blocker Fund. See Defendant PB Investment Holdings Ltd.’s Rule

56.1 Statement of Undisputed Material Facts in Support of its

Motion for Summary Judgment, ECF No. 494 (“PBIHL 56.1”) ¶¶ 2-3;

Receiver’s Response to Defendant PB Investment Holdings Ltd.’s

Rule 56.1 Statement of Undisputed Material Facts in Support of

its Motion for Summary Judgment, ECF No. 506 (“Receiver Response

to PBIHL 56.1”) ¶¶ 2-3. PPCO Portfolio Manager served as the

loan portfolio manager of PPCO Master Fund, running all aspects

of PPCO’s operations such as investment, marketing, investor

relations, cash management, and bookkeeping activities. See

Receiver 56.1 CS ¶ 48.

    In 2013, several Platinum individuals, along with Mark

Feuer and Scott Taylor, established a collection of corporate


                                  -4-
     Case 1:18-cv-06658-JSR Document 864 Filed 04/15/20 Page 5 of 13



entities doing reinsurance business under the trade name

“Beechwood,” for the purpose of gaining access to hundreds of

millions of dollars in insurance assets to which Platinum would

not otherwise have access. See id. ¶¶ 4-5, 66. As discussed

below, the instant action arises from a series of related-party

transactions between Platinum and Beechwood that were, according

to the Receiver, fraudulently entered into for the benefit of

Beechwood and its clients such as SHIP, at the expense of PPCO.

     Moving defendant PB Investment Holdings, Ltd., the

successor-in-interest to Beechwood Bermuda Investment Holdings

Ltd. (“BBIHL”), is an entity organized under Bermuda law, with

its principal place of business in Bermuda. See Receiver 56.1 CS

¶ 32(v); PBIHL 56.1 ¶¶ 78-79, 88.2 Unlike other Beechwood

entities, BBIHL did not sell insurance products; rather, it sold

annuity-like investment products to high net-worth individuals

living outside the United States. See PBIHL 56.1 ¶¶ 85-87, 90-

91. BBIHL’s board of directors consisted of Taylor, Feuer, and

David Lessing, with Lessing overseeing BBIHL’s day-to-day

operations. See id. ¶¶ 80-81.


2
     PBIHL argues that BBIHL was not part of the Beechwood
family. See, e.g., Defendant PB Investment Holdings Ltd.’s
Response to the Receiver’s Counterstatement of Material and
Undisputed Facts in Opposition to Motions for Summary Judgment,
ECF No. 522 (“PBIHL Response to Receiver 56.1 CS”) ¶¶ 33, 67,
70. In contrast, the Receiver’s 30(b)(6) witness Marc Kirschner
testified that the Receiver viewed the Beechwood entities,
including BBIHL, as one group. See PBIHL 56.1 ¶ 96.


                                  -5-
     Case 1:18-cv-06658-JSR Document 864 Filed 04/15/20 Page 6 of 13



    Senior Health Insurance Company of Pennsylvania is a long-

term insurance company domiciled in the Commonwealth of

Pennsylvania, with its principal place of business in Carmel,

Indiana. See Receiver 56.1 CS ¶ 28. After signing three

Investment Management Agreements, SHIP invested approximately

$270 million with Beechwood. See id. ¶¶ 106-10.

    March 2016 Transactions3

    On March 21, 2016, Beechwood, on behalf of SHIP, and PPCO

Master Fund entered into a transaction, where a note previously

issued to SHIP was rolled into a new note with a higher

principal amount of $42,963,949.04. See Second Amended and

Restated Secured Term Note, ECF No. 496-9, at 156-65; see also

Note Purchase Agreement, dated March 21, 2016, ECF No. 496-9, at

62-108.

    In exchange for raising the principal balance as such, PPCO

Master Fund received some cash and took, inter alia, assignments

of debt interests in Northstar GOM Holdings Group LLC

(“Northstar”) from SHIP. See Receiver 56.1 CS ¶¶ 198-99.

Specifically, B Asset Manager LP (a Beechwood entity), on behalf

of SHIP, entered into an Assignment Agreement with PPCO Master

Fund and BRe WNIC 2013 LTC Primary (a Beechwood trust associated


3
     The Court omits descriptions of certain prior December 2015
transactions, which may be crucial to the Receiver’s claims
against other defendants but are irrelevant for the purpose of
evaluating PBIHL’s instant motion.


                                  -6-
     Case 1:18-cv-06658-JSR Document 864 Filed 04/15/20 Page 7 of 13



with another Beechwood investor), pursuant to which, inter alia,

SHIP sold its debt interests in Northstar to PPCO Master Fund

for a purchase price of $11,400,600.00. See Tri-Party Assignment

Agreement, dated March 21, 2016, ECF No. 496-9, at 144-49. SHIP

received additional $21,323,344.44 from assigning debt interests

in Northstar to a non-PPCO Platinum entity.4 The Receiver, PBIHL,

and SHIP here dispute whether these purchase prices were fair

and whether the purpose of these transactions was to

fraudulently benefit SHIP at the expense of PPCO Master Fund.

     Most importantly for the purpose of evaluating the instant

motion, PPCO Master Fund, on March 21, 2016, issued a letter

directing SHIP to disburse $26,590,877.78 (proceeds from the

transactions above) to BAM Administrative Services LLC (“BAM

Admin,” another Beechwood entity) as “Agent for each of [SHIP,

certain Beechwood entities, and BBIHL], for its Segregated

Accounts.” PBIHL 56.1 ¶ 71. As discussed in more detail below,

the Receiver alleges that BBIHL received $2,111,222.22 in

connection with this disbursement, which forms the basis of her

aiding and abetting claims against PBIHL.

     Aftermath


4
     Specifically, B Asset Manager LP, on behalf of SHIP,
entered into an Assignment Agreement with PPVA Oil & Gas, LLC ,
pursuant to which SHIP sold certain debt interests in Northstar
to PPVA Oil & Gas, LLC for a purchase price of $21,323,344.44.
See SHIP-PPVA Assignment Agreement, dated March 21, 2016, ECF
No. 496-9, at 150-55.


                                  -7-
     Case 1:18-cv-06658-JSR Document 864 Filed 04/15/20 Page 8 of 13



     Subsequently, PPCO’s financial conditions worsened, and, by

June 30, 2016, it suspended all redemptions by its investors.

See Receiver 56.1 ¶ 231. Around this time, a series of

government investigations, a criminal action, and a civil action

commenced against Platinum individuals and entities for engaging

in a multi-pronged fraudulent scheme. See, e.g., United States

v. Nordlicht et al., No. 16-cr-00640 (BMC) (E.D.N.Y.); SEC v.

Platinum Management (NY) LLC et al., No. 16-cv-06848 (BMC)

(E.D.N.Y.).

     On July 6, 2017, Melanie L. Cyganowski was appointed as

Equity Receiver of the Receivership Entities other than PPCO

Offshore Feeder Funds. See id. ¶¶ 19-21.5 On December 29, 2017,

the scope of the receivership was expanded to include PPCO

Offshore Feeder Funds. See id. ¶ 24. On December 19, 2018, the

Receiver brought the instant action - on behalf of PPCO Master

Fund, PPCO Blocker Fund, PPCO Onshore Feeder Funds, and PPCO

Offshore Feeder Funds - against various Beechwood entities,

individuals, and investors in connection with the December 2015

and March 2016 transactions. See FAC ¶¶ 29-30.

                               Analysis

     Under Rule 56(a) of the Federal Rules of Civil Procedure, a

“court shall grant summary judgment if the movant shows that
5
     The Receivership Order authorizes the Receiver to pursue
claims on behalf of the Receivership Entities to “recover and/or
conserve Receivership Property.” Receiver 56.1 CS ¶¶ 22-23.


                                  -8-
     Case 1:18-cv-06658-JSR Document 864 Filed 04/15/20 Page 9 of 13



there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” “The movant

bears the burden of demonstrating the absence of a genuine

dispute of fact, and, to award summary judgment, the court must

be able to find after drawing all reasonable inferences in favor

of a non-movant that no reasonable trier of fact could find in

favor of that party.” Palmer/Kane LLC v. Rosen Book Works LLC,

204 F. Supp. 3d 565, 568 (S.D.N.Y. 2016).6

     “To establish liability for aiding and abetting fraud under

[here applicable] New York law, the plaintiffs must show (1) the

existence of a fraud; (2) the defendant’s knowledge of the

fraud; and (3) that the defendant provided substantial

assistance to advance the fraud’s commission.” Krys v. Pigott,

749 F.3d 117, 127 (2d Cir. 2014). “A claim for aiding and

abetting a breach of fiduciary duty requires, inter alia, that

the defendant knowingly induced or participated in the breach.”

Krys v. Butt, 486 F. App’x 153, 157 (2d Cir. 2012) (summary

order).

     Because “the same activity is alleged to constitute the

primary violation underlying both claims,” the claim for aiding

and abetting fraud here overlaps substantially with the claim

for aiding and abetting breach of fiduciary duty. Fraternity
6
  Unless otherwise indicated, in quoting cases all internal
quotation marks, alterations, emphases, footnotes, and citations
are omitted.


                                  -9-
     Case 1:18-cv-06658-JSR Document 864 Filed 04/15/20 Page 10 of 13



Fund Ltd. v. Beacon Hill Asset Mgmt., LLC, 479 F. Supp. 2d 349,

360 (S.D.N.Y. 2007). For this reason, except where otherwise

stated, these two claims are analyzed together.

     The Receiver here asserts that BBIHL substantially assisted

the primary breach of fiduciary duty and fraud committed by

Nordlicht (who allegedly controlled the entire Platinum-

Beechwood enterprise, including PPCO Master Fund) and PPCO

Portfolio Manager (which, controlled by Nordlicht, in turn

controlled PPCO Master Fund) against PPCO Master Fund by forcing

PPCO Master Fund to enter into the March 2016 transactions. See

Receiver Opp. 74-77. The undisputed evidence shows that the only

conduct7 that implicates BBIHL with respect to the claims here at

issue is its receipt of $2,111,222.22 from SHIP – based on

BBIHL’s prior purchase of participation interests in SHIP’s

holding of Northstar debt – after SHIP sold its debt interests

in Northstar to PPCO Master Fund as part of the March 2016

transactions. See PBIHL 56.1 ¶¶ 97-101; Receiver Response to

PBIHL 56. ¶¶ 97-101.8



7
     The Receiver does not argue for, and has not set forth any
evidence in support of, piercing BBIHL’s corporate veil.
Therefore, she does not seek to impute the actions of other
Beechwood entities onto BBIHL.
8
     Although PBIHL argues that BBIHL’s receipt of $2,111,222.22
has no connection to the March 2016 transactions, see PBIHL Mem.
16, overwhelming evidence contradicts PBIHL’s assertion as such.



                                  -10-
     Case 1:18-cv-06658-JSR Document 864 Filed 04/15/20 Page 11 of 13



    This is not substantial assistance. “[T]he substantial

assistance element has been construed as a causation concept,

requiring that the plaintiff allege that the acts of the aider

and abettor proximately caused the harm upon which the primary

liability is predicated.” JP Morgan Chase Bank v. Winnick, 406

F. Supp. 2d 247, 256 (S.D.N.Y. 2005). Here, PPCO Master Fund’s

alleged injuries were that it was forced to overpay SHIP for

Northstar debt and that SHIP’s security interests were attached

to PPCO Master Fund’s and its subsidiaries’ assets as part of


     To begin with, the Wilmington Trust account statement for
December 2015 reflects BBIHL’s purchase of participation
interests in Northstar debt for a “CASH DISBURSEENT” of
$2,050,666.67 on December 22, 2015, and reflects that, at the
end of the month, the “OTHER ASSETS” of BBIHL custody account
included “NORTHSTAR GOM HOLDINGS GROUP PARTICIPATION AGREEMENT
BBIHL-SEG-COPY CUSIP 99Y800HG5.” Statement of Account as of
December 31, 2015, ECF No. 504-65.

     The Wilmington Trust account statement for March 2016
confirms, in a section entitled “Activity Detail,” BBIHL’s
transfer of its participation interests in Northstar debt on
March 25, 2016 and receipt of $2,111,222.22 by “CASH RECEIPT
WIRE FROM BAM ADMINISTRATIVE SERVICES”; the “Investment Detail”
section of the statement shows, as of March 31, 2016, BBIHL no
longer had any interests in Northstar debt. Statement of Account
as of March 31, 2016, ECF No. 504-66. This information is
consistent with the directive in a letter dated March 21, 2016,
where PPCO Master Fund directed SHIP to distribute approximately
$26.6 million flowing from the March 2016 transactions to BAM
Admin as Agent for, inter alia, BBIHL. See Direction Letter
dated March 21, 2016, ECF No. 496-9, at 143.

     Furthermore, on March 29, 2016, a Beechwood employee sent
to Feuer a document entitled “Available Cash Report,” which
lists a payment of $2,111,222.22 to BBIHL, in a row entitled
“Northstar Payment.” Attachment to Email from Andrew Gross dated
March 29, 2016, ECF No. 504-67.


                                  -11-
     Case 1:18-cv-06658-JSR Document 864 Filed 04/15/20 Page 12 of 13



the note issuance. Even assuming arguendo that this was true,

neither of these injuries was proximately caused, let alone but-

for caused, by BBIHL receiving $2.1 million from SHIP; PPCO

Master Fund was harmed by the note issuance and debt assignment

transaction themselves, not by the subsequent transfer of a

portion of the debt assignment proceeds from SHIP to BBIHL. That

is, these injuries were not “a direct or reasonably foreseeable

result of the defendant's conduct.” Filler v. Hanvit Bank, Nos.

01-cv-9510, 02-cv-8251 (MGC), 2003 WL 22110773, at *2 (S.D.N.Y.

Sept. 12, 2003). Thus, the Court concludes that BBIHL did not

substantially assist the primary fraud and breach of fiduciary

duty by Nordlicht and PPCO Portfolio Manager.9

                               Conclusion

     In conclusion, the Court grants summary judgment in favor

of PBIHL on the aiding and abetting claims and dismisses the FAC

as against PBIHL, with prejudice. The Clerk of the Court is

directed to close the entry bearing docket number 513 in 18-cv-

12018.

     SO ORDERED.


9
     Because the above is sufficient to grant summary judgment
in favor of PBIHL, the Court does not reach the other contested
issues of (1) whether the primary fraud and breach of fiduciary
duty occurred to begin with, (2) whether BBIHL had actual
knowledge of the primary fraud and breach of fiduciary duty, and
(3) whether the doctrine of in pari delicto and the Wagoner rule
bar the Receiver’s claims against PBIHL. See PBIHL Mem. 10-14,
17-24; PBIHL Reply 4-7, 9-10; Receiver Opp. 72-74, 77-80.


                                  -12-
    Case 1:18-cv-06658-JSR Document 864 Filed 04/15/20 Page 13 of 13



Dated:   New York, NY                       _______________________
         April 15, 2020                     JED S. RAKOFF, U.S.D.J.




                                 -13-
